Exhibit 10.08
TELETECH HOLDINGS, INC.
DIRECTORS OPTION AGREEMENT
     THIS DIRECTORS OPTION AGREEMENT (the “Agreement”) is entered into as of
June 1, 2007 between TELETECH HOLDINGS, INC., a Delaware corporation (the
“Company”), and                                          (“Optionee”), a
Director of the Company. In consideration of the mutual promises and covenants
made herein, the parties hereby agree as follows:
     1. Grant of Option. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Amended and Restated Stock Option and Incentive Plan (the
“Plan”), which is incorporated herein by this reference, the Company grants to
Optionee an option (the “Option”) to purchase            shares (the “Shares”)
of the Company’s common stock, $0.01 par value (“Common Stock”) at an Option
Price of $           per share. The Option may be exercised immediately; however
during the one year period from the date of grant, the Option may be exercised
only into Restricted Common Stock for which the restrictions will lapse on the
one year anniversary of the date of grant.
     The Option is not intended to qualify as an incentive stock option
described in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). All provisions of this Agreement are to be construed in conformity with
this intention.
     2. Term. Except as provided below, the Option shall be valid for a term
commencing on the date hereof (the “Option Date”) and ending on the earliest of:

  (a)   10 years from the Option Date;     (b)   the date one year after the
Optionee’s death; or     (c)   the date the Optionee’s membership on the Board
of Directors is terminated for Cause (as defined in the Plan).

     3. Procedure for Exercise. Exercise of the Option or a portion thereof
shall be effected by the giving of written notice to the Company in accordance
with Section 11 of the Plan and payment of the pro rata portion of the Option
Price prescribed in Section 1 hereof for the number of Shares to be acquired
pursuant to the exercise.
     4. Payment for Shares. Payment of the Option Price for any Shares purchased
pursuant to the Option shall be made in cash or by such other method as may be
permitted by the Committee administering the Plan in accordance with the
provisions of Section 11 of the Plan. No Shares shall be delivered upon exercise
of the Option until full payment has been made and all applicable withholding
requirements satisfied.
     5. Options Not Transferable and Subject to Certain Restrictions. The Option
is not transferable, voluntarily or involuntarily, other than by will or the
laws of descent and distribution. During the Optionee’s lifetime, the Option may
be exercised only by Optionee. In the event of Optionee’s death, the Option may
be exercised by the Optionee’s executor, administrator, or distributee to whom
Optionee’s rights under the Option shall pass by will or by the laws of descent
and distribution to the extent provided in the Plan.
     6. Acceptance of Plan. Optionee hereby accepts and agrees to be bound by
all the terms and conditions of the Plan.
     7. Compliance with Securities Laws. The Option shall not be exercisable and
Shares shall not be issued pursuant to exercise of the Option unless the
exercise of the Option and the issuance and delivery of Shares pursuant thereto
shall comply with all relevant provisions of law including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which Common Stock
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance. If, in the opinion of counsel

 



--------------------------------------------------------------------------------



 



for the Company, a representation is required to be made by Optionee in order to
satisfy any of the foregoing relevant provisions of law, the Company may, as a
condition to the exercise of the Option, require Optionee to represent and
warrant at the time of exercise that the Shares to be delivered as a result of
such exercise are being acquired solely for investment and without any present
intention to sell or distribute such Shares.
     8. No Other Rights. Optionee hereby acknowledges and agrees that, except as
set forth herein, no other representations or promises, either oral or written,
have been made by the Company or anyone acting on its behalf with respect to
Optionee’s right to acquire any stock options or other awards under the Plan,
and Optionee hereby releases, acquits and forever discharges the Company and
anyone acting on its behalf of and from all claims, demands or causes of action
whatsoever relating to any such representations or promises and waives forever
any claim, demand or action against the Company or anyone acting on its behalf
with respect thereto.
     9. References. Capitalized terms not otherwise defined herein shall have
the same meaning ascribed to them in the Plan.
     10. Governing Law. The construction and operation of this Agreement are
governed by the laws of the State of Delaware (without regard to its conflict of
laws provisions).
     11. Adjustments. Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any unexercised portion of the Option, make any
adjustments necessary to prevent accretion, or to protect against dilution, in
the number and kind of shares covered by the Option and in the applicable
exercise price thereof in the event of a change in the corporate structure or
shares of TeleTech; provided, however, that no adjustment shall be made for the
issuance of preferred stock of TeleTech or the conversion of convertible
preferred stock of TeleTech. For purposes of this Section 11, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.
     12. Severability. Any provision of this Agreement (or portion thereof) that
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 12, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.
     13. Entire Agreement. This Agreement (including the Plan, which is
incorporated herein) constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral or written, between TeleTech and Optionee
relating to Optionee’s entitlement to stock options, Common Stock or similar
benefits, under the Plan or otherwise.
     14. Amendment. This Agreement may be amended and/or terminated at any time
by mutual written agreement of TeleTech and Optionee.
     15. No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than Optionee and Optionee’s
respective successors and assigns expressly permitted herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  THE COMPANY:    
 
                TELETECH HOLDINGS, INC.    
 
           
 
           
 
  By:        
 
           
 
      Name    
 
      Title    
 
           
 
                OPTIONEE:    
 
           
 
                     
 
  Name        
 
           
 
                          Social Security Number    

 